       Case 6:21-cv-00511-ADA Document 207 Filed 05/21/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT FOR
                      THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

FRESHUB, INC. and FRESHUB, LTD.

                   Plaintiffs,

      v.
                                                  Case No. 6:21-CV-00511-ADA
AMAZON.COM, INC., a Delaware Corporation,
AMAZON.COM SERVICES LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC,
a Delaware Limited Liability Company, and
WHOLE FOODS MARKET SERVICES, INC., a
Texas Corporation,
                     Defendants.


    [CORRECTED] EXHIBITS D-3 AND D-4 TO [DKT 205] JOINT NOTICE
        IDENTIFYING REMAINING OBJECTIONS TO PRETRIAL
        DISCLOSURES AND DISPUTES ON MOTIONS IN LIMINE


J. David Hadden, CSB No. 176148             Barry K. Shelton (TX Bar #24055029)
dhadden@fenwick.com                         bshelton@sheltoncoburn.com
Saina S. Shamilov, CSB No. 215636           SHELTON COBURN LLP
sshamilov@fenwick.com                       311 RR 620 S, Suite 205
Todd R. Gregorian (Admitted Pro Hac Vice)   Austin, TX 78734
tgregorian@fenwick.com                      Tel: (512) 263-2165
Ravi R. Ranganath, CSB No. 272981           Fax: (512) 263-2166
rranganath@fenwick.com
Vigen Salmastlian, CSB No. 276846           Deron R. Dacus (TX Bar #00790553)
vsalmastlian@fenwick.com                    ddacus@dacusfirm.com
Allen Wang, CSB No. 278953                  THE DACUS FIRM, P.C.
allen.wang@fenwick.com                      821 ESE Loop 323, Suite 430
Eric B. Young, CSB No. 318754               Tyler, TX 75701
eyoung@fenwick.com                          Tel: (903) 705-1117
FENWICK & WEST LLP                          Fax: (903) 581-2543
801 California Street
Mountain View, CA 94041                     Counsel for Defendants
Telephone: 650.988.8500                     AMAZON.COM, INC., AMAZON.COM
Facsimile: 650.938.5200                     SERVICES LLC, PRIME NOW, LLC, and
                                            WHOLE FOODS MARKET SERVICES, INC.
